Citation Nr: 0026682	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from March 1971 to May 1971.  
This matter came 


before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 rating decision the Montgomery, Alabama, 
Regional Office (RO) which determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for bronchial asthma.  
The veteran has been represented throughout this appeal by 
the American Legion.  


FINDINGS OF FACT

1.  In January 1989, the Board denied service connection for 
bronchial asthma.  The veteran and his accredited 
representative were provided with copies of the decision.  

2.  The documentation submitted since the January 1989 Board 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSION OF LAW

The January 1989 Board decision denying service connection 
for bronchial asthma is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a bronchial asthma has not been 
presented.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156, 20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1105 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Department of Veterans 
Affairs (VA) must initially determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have the prior final claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  If new and 
material evidence has been presented, the VA must then 
determine whether the claim, based upon all the evidence of 
record and presuming its credibility, is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim 
is well-grounded, the VA may then proceed to evaluate the 
merits of the claim after ensuring that its duty to assist 
the veteran under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

I.  Prior RO and Board Decisions

In January 1974, the RO denied service connection for 
bronchial asthma upon its determination that the veteran's 
bronchial asthma existed prior to service entrance and had 
not been aggravated by his period of active service.  The 
veteran and his accredited representative were informed of 
the adverse decision and his appellate rights in January 
1974.  The veteran did not submit a notice of disagreement 
with the decision.  

The evidence upon which the January 1974 rating decision was 
formulated may be briefly summarized.  The report of his 
February 1971 pre-induction physical examination indicates 
that while the veteran claimed to have asthma, the disorder 
was "not documented."  On examination, the veteran was 
reported to exhibit normal lungs and chest.  The veteran's 
service medical records reflect that he was seen frequently 
for asthmatic attacks.  An April 1971 hospital summary notes 
that the veteran presented a five year history of bronchial 
asthma treated by medication and a letter from his private 
physician documenting the disorder.  The veteran was 
diagnosed with bronchial asthma.  Treating Army physicians 
commented that the veteran's bronchial asthma existed prior 
to service entrance and rendered him medically unfit for 
induction.  A May 1971 Army medical board report conveys that 
the veteran's bronchial asthma originated prior to March 
1971; existed prior to service entrance; and was not 
aggravated by active duty.  In a December 1973 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that he had bronchial asthma upon physical 
examination for service entrance and his preexisting disorder 
had been aggravated by active service.  

The veteran subsequently sought to reopen his claim.  In 
January 1989, the Board determined that (1) the veteran's 
preexisting bronchial asthma was not aggravated by active 
service and (2) new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for bronchial asthma.  The veteran and his 
accredited representative were provided with copies of the 
decision.   

The additional evidence then before the Board may be briefly 
summarized.  Treatment records from T. Malcolm Blake, M.D., 
dated in May 1987 and October 1987 reflect ongoing treatment 
of the veteran's bronchial asthma.  A May 1988 written 
statement from the veteran advances that he had bronchial 
asthma prior to service entrance and his disability had been 
aggravated during active service to such a point that it 
necessitated his discharge.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the January 1989 rating decision 
consists of photocopies of the veteran's service medical 
records; a January 1999 physical evaluation from Richard 
Lowe, M.D.; and written statements from the veteran.  The 
veteran's service medical records were thoroughly considered 
by the Board at the time of the January 1989 decision.  Dr. 
Lowe's physical evaluation notes that the veteran presented a 
history of bronchial asthma since childhood.  The veteran was 
diagnosed with bronchial asthma.  In his February 1999 
application to reopen his claim for service connection, May 
1999 substantive appeal, and an undated letter received in 
June 1999, the veteran reiterated that he had bronchial 
asthma at the time of his entrance into active service 
despite the physician's determinations that the disability 
was undocumented.  He again advanced that his preexisting 
bronchial asthma was aggravated by active service.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veterans' claim of entitlement to service connection for 
bronchial asthma.  The additional evidence is cumulative in 
nature.  The private physical evaluation establishes that the 
veteran's bronchial asthma existed since childhood and 
required ongoing treatment.  It does not advance any findings 
as to the claimed disability during active service.  The 
veteran's written statements advance that he had bronchial 
asthma at the time of physical examination for service 
entrance; the examining physician erroneously discounted his 
preservice history of bronchial asthma; and his bronchial 
asthma had been aggravated during active service.  The 
veteran presented the same contentions at the time of the 
January 1989 Board decision.  

The Court has held that if lay assertions as to medical 
causation will not suffice initially to establish a 
well-grounded claim, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  There is no indication that either the 
veteran or his attorney is a medical professional.  The Court 
has further clarified that statements as to what the veteran 
may have been told by a physician during or after service, 
standing alone, are insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, such statements may not 
be considered as competent evidence.  

In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bronchial asthma.  The January 1989 Board decision is final 
and has not been reopened.  Notwithstanding this fact, the 
Board views its discussion as sufficient to inform the 
veteran and his attorney of the elements necessary to reopen 
his previously denied claim, and to explain why his current 
application to reopen his claim fails.  Graves v. Brown, 9 
Vet. App. 172, 173; Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection 


for bronchial asthma is denied.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

